Citation Nr: 0503830	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The laws and regulations pertaining to specially adapted 
housing and special home adaptation grant are as stated 
below:

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(a), (b) (2004).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2004).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2004).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

In this case, the veteran's principal contention is that he 
is eligible for specially adapted housing under the 
provisions of 38 C.F.R. § 3.809(b)(3), which provides 
entitlement to the benefit when the veteran is entitled to 
compensation for permanent and total disability due to the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  

The veteran is in receipt of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities from January 1, 2001.  His service connected 
disabilities include chronic lumbosacral strain with L4-5, 
L5-S1 herniated disc and postoperative laminectomy.  Left 
foot drop has been found to be part and parcel of the 
veteran's service connected spinal disorder.  In June 2000, a 
VA treating nurse practitioner reported that the veteran must 
wear a left foot orthotic due to left foot drop and that he 
uses a wheeled walker to maintain stability and to prevent 
falls when he is ambulating.  In September 2001, she noted 
that the veteran had peripheral neuropathy shown on a 
September 1999 EMG [electromyography] which might be 
decreasing his lower extremity tone.  Service connected loss 
of use of the left lower extremity has thus been 
demonstrated, and the issue for consideration under 38 C.F.R. 
§ 3.809(b)(3) is whether the veteran also has service 
connected residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

The veteran contends that his peripheral neuropathy of the 
lower extremities is the required organic disease which 
precludes his locomotion without the use of the walker.  
Service connection is not in effect for peripheral neuropathy 
of the lower extremities but the veteran's contentions raise 
an issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to chronic 
lumbosacral strain with L4-5, L5-S1 herniated disc and 
postoperative laminectomy. That issue is, the Board finds, 
inextricably intertwined with the issue certified for appeal 
and, therefore, must be adjudicated prior to further 
appellate review of the issue of entitlement to specially 
adapted housing or special home adaptation grant.

In November 1999, the veteran was evaluated by a VA 
neurologist, who reported an impression that the veteran's 
peripheral neuropathy was of unknown etiology, ? ETOH-related 
(that is, question whether it is related to use of alcohol) 
vs. related to radiculopathy associated with the veteran's 
service connected back disability.  The Board finds that VA's 
duty to assist the veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations requires a further examination to determine 
whether the veteran's peripheral neuropathy is secondary to 
his service connected back disability.  



Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo a neurological 
examination to determine the likely 
etiology of his diagnosed peripheral 
neuropathy of the lower extremities and 
whether such peripheral neuropathy, in 
conjunction with left foot drop, so 
affects the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  Specifically, 
the examiner should determine whether the 
veteran's peripheral neuropathy is 
related to chronic lumbosacral strain 
with L4-5, L5-S1 herniated disc and 
postoperative laminectomy with 
radiculopathy or to some other cause or 
causes.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file.  A rationale 
should be provided for the opinions 
expressed.

2.  The AMC should then adjudicate the 
veteran's claim for service connection 
for peripheral neuropathy of the lower 
extremities and readjudicate his claim of 
entitlement to specially adapted housing 
or special home adaptation grant.  If the 
AMC denies the benefits sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
   
   

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




